DETAILED ACTION

Response to Preliminary Amendment
The Applicants’ preliminary amendment, filed 12/16/2021, was received and entered. As the results, original claims 1-20 were cancelled. New claims 21-40 were added wherein claims 21, 29 and 37 are independent claims in this application at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 27-32 and 35-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marghescu et al. (US 2021/0272127).
 	Regarding claim 21, Marghescu et al. (“Marghescu”) teaches a client device (i.e., a requesting device 600, as shown in figure 6), comprising: 
a memory (i.e., memory 102, as shown in figure 2); and 
processing circuitry coupled to the memory (i.e., the processor(s) 101; col.4, line 58 through col.8, line 8), the processing circuitry configured to: 
receive, from a service platform associated with a call center, a notification that an inbound communication was received at the call center (i.e., receiving an invitation from a weber server 610, as shown in figure 6; col.14, lines 62 through col.15, line 2), the notification identifying a source of the inbound communication (i.e., the invitation comprising an identifier of a source of the customer support request where the invitation is transmitted to; col.14, lines 62-65), wherein the notification comprises a link enabling a user of the client device to request to join a communication session established with an agent associated with the call center (i.e., the invitation also comprising a session identifier, i.e., URL or JID as a link to identify a multimedia communication session; col.14, lines 51-59 and col.15, line 2-3);
send a request to join the communication session in response to the user of the client device selecting the link (i.e., the source of the customer support request (the requesting device 600), after received the invitation, may accept the invitation to participate the multimedia communication session; col.15, lines 6-24); and 
join the communication session (i.e., routing and connecting the telephone call to an available endpoint or agent; col.15, lines 53-59).
 	Regarding claim 22, Marghescu further teaches the session identifier is used to identify a multimedia communication session (col.14, lines 51-59) and the acceptance of the invitation from the requesting device 600 is as a request to join the multimedia communication session (col.15, lines 7-24 and col.16, lines 26-32).
Regarding claim 23, Marghescu further teaches when the communication session 340 is established, a session channel 200 between the communication client 140, executed by the processor 101, as shown in figure 2, and the communication server 320 exchanges data, such as audio, video, text, and/or other information as preferences for processing of inbound communication by the communication server 320 (col.6, line 54 through col.7, line 4). 
	Regarding claim 24, Marghescu further teaches a “join prior session”, a displayed list or a “join” icon displayed at the GUI 165 in the client device 100 wherein the client device 100 is notified for joining communication sessions received and established at the call center (col.7, lines 39-53).
Regarding claims 27 and 28, Marghescu further teaches an endpoint associated with a customer support agent or operation at the call center to receive a telephone call through PSTN with the existing multimedia communications session associated with the telephone call (col.16, lines 64-67).
Regarding claim 29, Marghescu teaches a method performed by a client device, comprising:
	receiving, from a service platform associated with a call center, a notification that an inbound communication was received at the call center (i.e., receiving an invitation from a weber server 610, as shown in figure 6; col.14, lines 62 through col.15, line 2), the notification identifying a source of the inbound communication (i.e., the invitation comprising an identifier of a source of the customer support request where the invitation is transmitted to; col.14, lines 62-65), wherein the notification comprises a link enabling a user of the client device to request to join a communication session established with an agent associated with the call center (i.e., the invitation also comprising a session identifier, i.e., URL or JID as a link to identify a multimedia communication session; col.14, lines 51-59 and col.15, line 2-3);
 	sending a request to join the communication session in response to the user of the client device selecting the link (i.e., the source of the customer support request (the requesting device 600), after received the invitation, may accept the invitation to participate the multimedia communication session; col.15, lines 6-24); and 
 	joining the communication session (i.e., routing and connecting the telephone call to an available endpoint or agent; col.15, lines 53-59).
 	Regarding claim 30, Marghescu further teaches the session identifier is used to identify a multimedia communication session (col.14, lines 51-59) and the acceptance of the invitation from the requesting device 600 is as a request to join the multimedia communication session (col.15, lines 7-24 and col.16, lines 26-32).
 	Regarding claim 31, Marghescu further teaches when the communication session 340 is established, a session channel 200 between the communication client 140, executed by the processor 101, as shown in figure 2, and the communication server 320 exchanges data, such as audio, video, text, and/or other information as preferences for processing of inbound communication by the communication server 320 (col.6, line 54 through col.7, line 4). 
	Regarding claim 32, Marghescu further teaches a “join prior session”, a displayed list or a “join” icon displayed at the GUI 165 in the client device 100 wherein the client device 100 is notified for joining communication sessions received and established at the call center (col.7, lines 39-53).
	Regarding claims 35 and 36, Marghescu further teaches an endpoint associated with a customer support agent or operation at the call center to receive a telephone call through PSTN with the existing multimedia communications session associated with the telephone call (col.16, lines 64-67).
Regarding claim 37, Marghescu teaches a non-transitory computer-readable medium comprising instructions that, when executed by a processor (i.e., the memory 102 comprising instructions or programming software, and the processor(s) 101, as shown in figure 2; col.4, line 58 through col.8, line 8), are configured to perform a method, the method comprising:
 	receiving, at a client device from a service platform associated with a call center, a notification that an inbound communication was received at the call center (i.e., a requesting device 60 receiving an invitation from a weber server 610, as shown in figure 6; col.14, lines 62 through col.15, line 2), the notification identifying a source of the inbound communication (i.e., the invitation comprising an identifier of a source of the customer support request where the invitation is transmitted to; col.14, lines 62-65), wherein the notification comprises a link enabling a user of the client device to request to join a communication session established with an agent associated with the call center (i.e., the invitation also comprising a session identifier, i.e., URL or JID as a link to identify a multimedia communication session; col.14, lines 51-59 and col.15, line 2-3);
 	sending a request to join the communication session in response to the user of the client device selecting the link (i.e., the source of the customer support request (the requesting device 600), after received the invitation, may accept the invitation to participate the multimedia communication session; col.15, lines 6-24); and 
 	joining the communication session (i.e., routing and connecting the telephone call to an available endpoint or agent; col.15, lines 53-59).
Regarding claim 38, Marghescu further teaches when the communication session 340 is established, a session channel 200 between the communication client 140, executed by the processor 101, as shown in figure 2, and the communication server 320 exchanges data, such as audio, video, text, and/or other information as preferences for processing of inbound communication by the communication server 320 (col.6, line 54 through col.7, line 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-26, 33-34 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Marghescu et al. (US 8,582,475) in view of Altberg et al. (US 2007/0160035).
 	Regarding claims 25, 33 and 39, Marghescu teaches all subject matter as claimed in claims 24 and 32 above, except for the feature of wherein the one or more configuration parameters indicate that subsequent inbound communications from the same source received within a predetermined amount of time shall be routed to the client device instead of the agent. However, Altberg et al. (“Altberg”) teaches a customer to make a subsequent phone call to a seller (agent) within a period of time and the subsequent phone call is routed to the customer and reconnected to the seller (para. [0291] and [0292]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein the one or more configuration parameters indicate that subsequent inbound communications from the same source received within a predetermined amount of time shall be routed to the client device instead of the agent, as taught by Altberg, into view of Marghescu in order establish the inbound communication to the same agent.
	Regarding claim 26, 24 and 40, Marghescu also teaches the limitations of the claims in the paragraphs [0291] and [0292]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,258,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than theclaims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Mahalle et al. (US 2021/0272127) also teaches all limitations of the pending claims 21-40. However, the priority date of the Mahalle et al. (03/02/2020) was behind the filing date of the parent application 16/774,881 (01/28/2020). Therefore, the reference was not applied in this Office Action.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: December 2022